PER CURIAM.
Combined motions for an appeal from (1) a judgment for $2,160 against'the Whitley County Board of Education in favor of Leila Bunch for salary as teacher for the school term 1956-1957 which she would have earned if she had taught but was wrongfully denied that right, and (2) from a judgment in a consolidated action setting aside an order of the County Board sustaining charges of incompetency of the appellee.
 The appellee held a limited teacher’s certificate which entitled her to be reemployed at the same salary unless the Board had given her written notice on or before March 31 of its intention not to reemploy her. KRS 161.750(2). The court found as a fact, upon ample evidence, that the teacher had not been so notified. The short delay in obtaining a renewal certificate from the Stale Superintendent of Public In*829struction did not, under the circumstances, as the court found, justify the Board in its action denying her the right to teach.
The court found as a matter of fact that the charge of incompetency to teach was not sustainable as a matter of law. CR 52.01. We do not regard the judgment as erroneous.
The motions are denied and the judgments stand.
Affirmed.